Citation Nr: 1429699	
Decision Date: 07/01/14    Archive Date: 07/10/14

DOCKET NO.  12-03 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence had been submitted to reopen a previously denied and final claim of entitlement to service connection for residuals of a fracture of the right 5th metacarpal.

2.  Entitlement to service connection for residuals of a fracture of the right 5th metacarpal. 

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from March 1968 to March 1971.  The current appeal comes to the Board of Veterans' Appeals (Board) on appeal from December 2010 and July 2012 rating decisions of the Boston, Massachusetts, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the Veteran's claims for service connection for bilateral hearing loss and tinnitus and, having determined that new and material evidence had been submitted, reopened his claim for service connection for residuals of fracture of the right 5th metacarpal for a de novo review and denied the claim on the merits.  

In November 2010, the Veteran, accompanied by his representative, submitted oral testimony in support of his application to reopen his claim for VA compensation for fracture residuals of his right 5th metacarpal.  Thereafter, in November 2013, the Veteran and his representative appeared before the undersigned traveling Veterans Law Judge sitting at the RO to present oral testimony and evidence in support of the aforementioned claim and the claim for VA compensation for bilateral hearing loss and tinnitus.  Transcripts of both hearings have been obtained an associated with the Veteran's claims file for the Board's review and consideration.  


FINDINGS OF FACT

1.  The RO denied the Veteran's original claim of entitlement to service connection for residuals of fracture of the right 5th metacarpal in a final October 1982 rating decision.  
2.  The Veteran's application to reopen his claim for service connection for residuals of fracture of the right 5th metacarpal was denied for failure to submit new and material evidence, most recently in a final March 2008 rating decision.

3.  Evidence received since the final March 2008 rating decision that denied the Veteran's application to reopen his claim for service connection for residuals of fracture of the right 5th metacarpal is not duplicative of evidence previously submitted and considered on the merits, and the evidence, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate this claim.

4.  A traumatic right hand injury occurred during active military service, resulting in a fracture of the right 5th metacarpal and disabling residuals.

5.  Bilateral hearing loss did not have its onset during active military service.

6.  Tinnitus did not have its onset during active military service.


CONCLUSIONS OF LAW

1.  The criteria for reopening the claim of entitlement to service connection for residuals of fracture of the right 5th metacarpal have been met, and the claim is reopened for a de novo review on the merits.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156 (2013).

2.  A traumatic right hand injury, resulting in a fracture of the right 5th metacarpal and disabling residuals, was incurred during active duty.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303 (2013).

3.  Bilateral hearing loss was not incurred, nor is it presumed to have been incurred in active duty.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013).

4.  Tinnitus was not incurred, nor is it presumed to have been incurred in active duty.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

(a.)  Residuals of fracture of the right 5th metacarpal.

The claim of service connection for residuals of fracture of the right 5th metacarpal is being reopened for de novo review and granted in full.  Any error related to VA's duties to notify and assist with regard to this issue is thereby rendered moot by this fully favorable decision.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159 (2013).  

In general, unappealed rating decisions of the RO and the Board are final.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 2002 & Supp. 2012).  In order to reopen a claim there must be added to the record "new and material evidence."  38 U.S.C.A. § 5108 (West 2002 & Supp. 2012).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2013).  

The law provides that new and material evidence necessary to reopen previously and finally disallowed claims must be secured or presented since the time that the claims were finally disallowed on any basis, not only since the time the claims were last disallowed on the merits.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).

38 C.F.R. § 3.156(a), which defines new and material evidence, requires that evidence raise a reasonable possibility of substantiating the claim in order to be considered "new and material," and defines material evidence as evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a) (2012).  The credibility of the evidence is presumed for the purpose of reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).  In this regard, the Board is mindful that actually weighing the probative value and assessing the credibility of evidence is appropriate only if the Board first finds such evidence to be new and material to the service connection claim and reopens the claim for a de novo review on the merits.

By history, the Veteran filed his original claim for VA compensation for residuals of a right 5th metacarpal fracture in September 1982.  Evidence considered at the time of that claim included an August 1982 VA examination report showing that radiographic study of the Veteran's right hand revealed findings consistent with an old fracture of the right metacarpal head consistent with his account of sustaining an injury approximately 10 years earlier.  Also considered was the Veteran's DD-214, which reflects that his military occupational specialty was as a military policeman attached to the "543rd Military Police Company" at Fort Knox, Kentucky.  The claimant related an account of having been called during active duty to respond to an altercation at the non-commissioned officer's club at Fort Knox in January 1971, during which time he sustained an injury to his right hand after he struck an unruly serviceman on the head while attempting to subdue him.  According to the Veteran, he developed pain and swelling of his right hand afterwards, and he was subsequently diagnosed with a fracture of his right 5th metacarpal.  Treatment involved placing his right hand in a cast.  

His service medical records show treatment for right arm and elbow swelling and pain in January 1971, but with negative findings on X-ray.  The service medical records do not indicate treatment for a right hand injury or fracture.  On separation examination in February 1971, the Veteran denied having any history of broken bones and his upper extremities were normal on clinical evaluation.  On this basis, the initial claim of service connection for residuals of a right 5th metacarpal fracture  was denied in an October 1982 rating decision, in consideration of the foregoing evidence.  Notice of this denial and his appellate rights were furnished to the Veteran in October 1982.  The Veteran did not file a timely substantive appeal in response, and the October 1982 rating decision became final.

Thereafter, the Veteran made several attempts to reopen his claim for VA compensation for right 5th metacarpal fracture residuals.  His application was denied in a March 2008 rating decision for failing to submit new and material evidence.  In February 2010, he submitted an application to reopen this claim.  Although a December 2010 rating decision thereafter determined that new and material evidence was submitted to reopen the claim, the Board has procedural due process obligations to review the question of whether there was new and material evidence submitted in order to determine whether or not the claim was properly reopened by the RO.  See Barnett v. Brown, 83 F.3d 1380 (1996).

Evidence submitted since the March 2008 rating decision included private and VA medical records dated March 2010 - December 2010, showing that X-ray studies of the Veteran's right hand reveal the presence of clinical findings consistent with an old "boxer's fracture" of his right 5th metacarpal that were consistent with an old traumatic injury.  Disabling residuals included deformity of the affected digit, subjective pain aggravated by weather changes, and some slight neurological pathology.  The clinical evidence includes a March 2010 nexus opinion from the Veteran's private treating physician, Richard N. Levrault, objectively linking the Veteran's right 5th metacarpal fracture to his account of injuring his right hand while attempting to break up an altercation between servicemen in January 1971.  

In addition, the Veteran submitted a lay witness statement dated in March 2014 from Mr. P.L.D., who testified under penalty of perjury that he served with the Veteran during active duty as a fellow military policeman in the 543rd Military Police Company at Fort Knox, Kentucky.  Mr. P.L.D. provided an account that directly corroborates the Veteran's factual assertion that he fractured his right 5th metacarpal in January 1971, when he injured his right hand after striking an unruly serviceman while attempting to subdue him during an altercation to which he was responding in his capacity as a military policeman.  The Veteran also pointed out to the Board at his November 2013 hearing that his service medical records displayed his signature at the time of the alleged right hand injury, and that his signature was remarkably different in appearance as compared to other examples of his signature obtained before the alleged injury and afterwards when it healed.  The Veteran asserts that this is the case because his right hand was enveloped in a cast to treat his fractured right 5th metacarpal, thereby forcing him as a right-handed person to present an altered signature.   

The Board has considered the aforementioned evidence received since the prior final rating decision of March 2008, and finds such evidence to be new and material to the Veteran's individual claim for VA compensation for residuals of a right 5th metacarpal fracture.  The evidence presents a clear clinical diagnosis of current residuals consistent with an old traumatic fracture injury of the right 5th metacarpal, which have been objectively linked to the Veteran's account of an injury in service.  The corroborating lay witness statement of Mr. P.L.D. and the oral testimonies of the Veteran at his RO and Board hearings indicate that the Veteran sustained a fracture injury of the right 5th metacarpal in service, with continuity and chronicity of residual disabling pathology thereafter.  Therefore, the evidence submitted raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2013).

Thus, the Board concludes that the evidence received since the March 2008 rating decision is new and material; the application to reopen the Veteran's claim for VA compensation for residuals of a right 5th metacarpal fracture for a de novo review on the merits is thusly granted.  38 C.F.R. § 3.156(a) (2013).  

Service connection involves many factors, but basically means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if pre-existing such service, was aggravated therein.  This may be accomplished by affirmatively showing inception or aggravation in service or through the application of statutory presumptions.  38 C.F.R. § 3.303(a) (2013).  In essence, compensation for a disability requires:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Here, the Veteran's service medical records show that he was treated in January 1971 for pain and swelling of his right arm and elbow.  Although no fracture was detected on X-ray, the Board notes that the X-ray report did not examine the Veteran's right hand.  Therefore, the clinical evidence concurrent with service does not expressly rule out the possibility that there was a fracture of one of the digits of his right hand, notwithstanding the Veteran's stated history of having no broken bones at the time of his separation from active duty.  The Board notes that post-service medical evidence dated as early as August 1982 shows clinical findings consistent with an old fracture injury of the right 5th metacarpal, and these disabling residuals have been clinically linked to the Veteran's account of injuring his right hand in service in January 1971.  The account itself has been corroborated by Mr. P.L.D., whom the Board finds to be a credible witness due to the factual consistencies of his statement, his having served in the same military police unit as the Veteran, and his status as an objective witness with no pecuniary interest in the outcome of the Veteran's claim.  Having determined that the Veteran's account of sustaining a right 5th metacarpal injury in service is credible, and resolving all doubt in favor of the Veteran, the Board will allow his claim for service connection for residuals of fracture of the right 5th metacarpal.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

(b.)  Bilateral hearing loss and tinnitus.

(i)  Duties to notify and to assist.

VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Generally, the notice requirements of a claim have five elements: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must also: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  38 C.F.R. § 3.159(b) has since been revised, and the requirement that VA request that the claimant provide any evidence in his possession that pertains to the claim was removed from the regulation.

The claim for service connection for bilateral hearing loss and tinnitus was filed in February 2012, and a VCAA notice letter addressing this issue was dispatched to the Veteran in July 2012, prior to the initial adjudication of this claim in the July 2012 rating decision now on appeal.  The July 2012 letter addressed the issues on appeal adjudicated herein and satisfied the above-described mandates, as well as the requirements that the Veteran be informed of how VA calculates degree of disability and assigns an effective date for the disability, as prescribed in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  As fully compliant notice preceded the initial RO adjudication of the Veteran's claim decided herein, there is no timing of notice defect.  

VA also has a duty to assist the Veteran in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the Veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).  VA informed the Veteran of its duty to assist in obtaining records and supportive evidence with regard to the service connection claims adjudicated herein.  

As pertinent to the claim for service connection for bilateral hearing loss and tinnitus, the Board finds that the Veteran's relevant service and post-service medical records from VA and private sources have been obtained and associated with the evidence.  The claims file includes a November 2013 statement from his treating private physician addressing his bilateral hearing loss and tinnitus.  In this regard, the Board has also reviewed the Veteran's claims file as it appears on the VBMS and Virtual VA electronic information database for any additional pertinent medical records.

During the pendency of the claim, the Veteran underwent a VA audiological examination in July 2012.  However, the report of this examination notes that invalid findings were obtained that rendered the examination unusable for VA adjudication purposes.  To rectify this evidentiary defect, VA scheduled the Veteran for another audiological examination, which was performed in March 2013.  This VA audiological examination provided valid audiometric data for the examining clinician to provide a nexus opinion, based on an examination and interview of the Veteran and a review of his pertinent clinical history.  Therefore, the Board concludes that the March 2013 VA audiological examination is adequate for adjudication purposes with respect to the matter on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The appellant was provided with the opportunity to present oral testimony in support of his appeal before the undersigned Veterans Law Judge in a November  2013 hearing.  At the time of the hearing, he was accompanied by his representative and had the benefit of his advice and counsel.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court of Appeals for Veteran's Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) explaining fully the issues and (2) discussing the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

At the November 2013 hearing before the Board, the presiding Veterans Law Judge's questions and the oral testimony of the appellant focused on the elements necessary to substantiate his claim of entitlement to service connection for bilateral hearing loss and tinnitus.  See transcript of November 19, 2013 Board hearing.  Thus, the Board finds that the Veterans Law Judge presiding over the November 2013 hearing has substantially fulfilled her obligations as required under 38 C.F.R. § 3.103(c)(2).  Bryant, supra.

Neither the claimant nor his representative has indicated that there was any further outstanding evidence to submit in support of his claim that VA has not already obtained, or has made a good-faith attempt to obtain for inclusion into the record.  The Veteran having been provided with adequate opportunity to submit or otherwise identify relevant evidence in support of his claim, the Board finds that the record does not need to be held open any longer, and that no further delay in the adjudication of this appeal is warranted.

Based on the foregoing, the Board finds that the VA fulfilled its VCAA duties to notify and to assist the Veteran in the evidentiary development of the claim decided herein, and thus no additional assistance or notification is required.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will therefore proceed with the adjudication of this appeal.

(ii)  Analysis.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002). Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as sensorineural hearing loss and tinnitus as organic diseases of the nervous system, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2013).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); sensorineural hearing loss and tinnitus are qualifying chronic diseases.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology for each is applicable in the present case.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  
The Veteran's DD-214 shows that his military occupational specialty was as a military policeman and that he was posted stateside at Fort Knox, Kentucky.  The Veteran has also indicated service overseas in the Panama Canal Zone.  Although he is a Vietnam War Era veteran, his service records do not establish, however, that he served in the Republic of Vietnam, much less in a war zone or in actual direct combat against enemy forces during active duty.  However, he has provided oral and written testimony of having an in-service history of unprotected exposure to the noise of police vehicle sirens from when he had to respond to emergency police calls and the engine noise of heavy motorized vehicles (i.e., heavy trucks, transport vehicles, and armored fighting vehicles) when he was tasked with directing military traffic.  He also reported that he was exposed to the noise of small arms fire while providing police security at firearms practice ranges.  The Board deems such noise exposure as reported above as consistent with the Veteran's duties as a military policeman during active service.  The Board thusly notes that the Veteran's above statements regarding such in-service noise exposure are credible as they are corroborated by his service records, or are otherwise consistent with his military history, as discussed.  38 U.S.C.A. § 1154(a) (West 2002).

The Veteran asserts, in essence, that his current bilateral hearing loss and tinnitus are etiologically related to his in-service exposure to acoustic trauma from police vehicle sirens, military vehicle traffic, and small arms fire at the weapons practice range.  In his written statements and at his hearing in November 2013, he also denied exposure to any recreational or industrial noise in his post-service career in sales.  He stated that he first perceived hearing loss and ringing in his ears during service, which then persisted and continued to the present day, worsening over time.  The Veteran is deemed competent to report experiencing self-perceivable tinnitus symptoms and decreased hearing during service and continuity of these symptoms since service (see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006)).  

However, before the Board can proceed further with the Veteran's hearing loss claim, it must first determine whether or not his diminished hearing acuity has met the basic criteria prescribed by VA regulations to be considered a disability for VA compensation purposes.  Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater or where the auditory thresholds for at least three of these frequencies are 26 decibels or greater or when speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.  The March 2013 VA audiological examination report establishes that the Veteran has auditory thresholds at or above 40 decibels at 3000 and 4000 Hertz in each ear, which meets the aforementioned criteria.

The Veteran's service treatment records show that his ears and tympanic membranes were clinically normal on enlistment examination in February 1968.  He denied having any history of hearing loss or ear trouble on the accompanying medical history questionnaire.  Audiological evaluation revealed pure tone thresholds, in decibels, that were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
5
-5
N/A
20
LEFT
0
0
5
N/A
15

Thereafter, the record shows no treatment for complaints of hearing loss or tinnitus symptoms in either ear for the entirety of the Veteran's active service.

On service separation examination in February 1971, the Veteran's ears and tympanic membranes were clinically normal and he denied having any history of hearing loss or ear trouble on the accompanying medical history questionnaire.  Audiological evaluation revealed pure tone thresholds, in decibels, that were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
N/A
5
LEFT
15
10
10
N/A
15
  
In a March 1971 statement that was signed on the date of his service separation, the Veteran affirmed that there had been no change in the state of his medical condition since the February 1971 examination.

The Veteran filed his original claim for VA compensation for bilateral hearing loss and tinnitus in February 2012, over 40 years after his discharge from active duty in March 1971.  As previously discussed, he related a history of exposure to police sirens, military vehicle traffic, and small arms fire in service, onset of bilateral hearing loss and tinnitus symptoms in service with continuity of symptomatology thereafter, and no significant post-service recreational or industrial noise exposure.   

VA audiological evaluation in March 2013 shows that the Veteran's pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
45
65
LEFT
20
10
10
40
55

The examining clinician diagnosed the Veteran with bilateral sensorineural hearing loss.  The clinician reviewed the Veteran's clinical history, noting the claimant's account of exposure to police sirens, military vehicle traffic, and small arms fire in service.  She opined that the Veteran's current bilateral sensorineural hearing loss was not as likely as not (i.e., less than 50 percent probability) related to military service.  Her clinical rationale was that the Veteran's hearing acuity tested within normal limits on all frequencies, from 500 - 6000 Hertz, on examination at his entrance and separation from active duty, with no significant threshold shifts demonstrated when the test results were compared with each other, thereby ruling out any adverse impact on his hearing acuity by his conceded exposure to noise in service.  With regard to his tinnitus, the clinician opined that it was a greater than 50 percent probability that the Veteran's tinnitus was associated with his bilateral sensorineural hearing loss as tinnitus is a known symptom of this type of hearing impairment.  As such, the examiner thusly opined that the Veteran's tinnitus was not likely associated with his reported in-service noise exposure as the sensorineural hearing loss linked to tinnitus was itself not shown to be related to his noise exposure in active duty, given the absence of significant threshold shifts demonstrated on audiometric testing on enlistment into, and separation from military service.    

The Veteran submitted a March 2013 opinion from his private physician, Dr. Levrault, who stated that he was the Veteran's treating physician for approximately 32 years.  Dr. Levrault reported that the Veteran had complained of hearing loss and ringing in his ears on different occasions during annual medical examinations.  The Veteran related a history of unprotected in-service exposure to police vehicle sirens and small arms fire from practice ranges.  Based on this, Dr. Levrault stated that it was his opinion that the Veteran's noise exposure in service "contributed to his current hearing difficulties."

The Board has considered the evidence discussed above and finds that the weight of clinical evidence is against the Veteran's claim for VA compensation for bilateral hearing loss and tinnitus.  There is no clinical evidence objectively demonstrating a diagnosis of tinnitus or sensorineural hearing loss in either ear during active duty, or audiometric evidence demonstrating puretone thresholds in either ear during service that meets the criteria for hearing impairment under 38 C.F.R. § 3.385.  There is also no objective clinical evidence demonstrating tinnitus or sensorineural hearing loss in either ear that is manifested to a compensable degree of impairment within one year following the Veteran's discharge from active duty in March 1971, such that service connection may be established on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309 (2013).  Although the Veteran has testified that he perceived the onset of his bilateral hearing loss in service, his testimony as a non-clinician does not objectively demonstrate that his hearing loss actually met the criteria for a hearing disability under 38 C.F.R. § 3.385, nor that it was disabling to a compensable degree under 38 C.F.R. § 4.85, Diagnostic Code 6100 (2013) within the first year after he separated from service, such that service connection for hearing loss could be presumed to have been incurred in active duty.  In any case, the Board finds that the Veteran's statements regarding his reported onset of hearing loss and tinnitus in service are not credible as they are contradicted by the clinical evidence contemporaneous with his separation from service, which show that at the time of his service separation medical examination in February 1971, he expressly denied having any history of hearing loss or ear trouble (which would encompass tinnitus symptoms, if such were present).  The Veteran furthermore had reaffirmed his medical history as reported above in a signed affidavit on the date of his actual discharge from active duty in March 1971.  Thusly, given the non-credibility of the Veteran's statements regarding his history of onset in service of hearing loss and tinnitus and continuity thereafter, there is also no basis to assign service connection based on continuity of symptomatology.  38 C.F.R. § 3.303(b).  See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In the March 2013 opinion, Dr. Levrault, linked the Veteran's bilateral hearing loss and tinnitus to his reported history of noise exposure in service.  This clinical opinion, however, is less probative of the nexus question than the opinion of the March 2013 VA audiologist.  Dr. Levrault treated the Veteran for 32 years as of the time of his opinion, thusly indicating that he became familiar with the Veteran's case approximately 10 years after the Veteran's separation from service.  Dr. Levrault's nexus opinion is therefore not based on any personal knowledge of chronicity of the Veteran's audiological symptomatology relative to his period of service, but rather on the Veteran's account of noise exposure in service.  Dr. Levrault's nexus opinion is merely a conclusory statement unsupported by any discussion or clinical rationale, whereas the March 2013 VA clinician's nexus opinion is predicated on the rationale that the absence of any demonstrated threshold shift in hearing acuity on objective audiometric testing in service indicated that the conceded noise exposure in service did not have any actual disabling impact on the Veteran's hearing, thereby severing any link between his current hearing loss disability with his period of active duty.  The VA clinician found no link between the Veteran's tinnitus and his service, as the tinnitus was deemed to be associated with sensorineural hearing loss, which was itself determined to be unrelated to the Veteran's noise exposure in active duty.  As the weight of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply.  Service connection for bilateral hearing loss and tinnitus must therefore be denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013);  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
To the extent that the Veteran attempts to relate his hearing loss and tinnitus to his period of active service based on his own personal knowledge of medicine and his familiarity with his individual medical history, the Board notes that he is not a trained medical clinician.  The records show that his in-service specialty was in military law enforcement and that his post-service career was in sales and the records do not reflect that he has ever received any formal medical training.  Although lay persons may be competent to provide opinions as to some medical issues (Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), as the specific question in this case regarding the etiology of the Veteran's hearing loss and tinnitus and the objective level of impairment associated with his hearing loss (as defined by the applicable rating schedule) at time of its reported onset falls outside the realm of common knowledge of a lay person, the Veteran lacks the competence to provide a probative medical opinion linking his audiological disabilities to service.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay persons not competent to diagnose internal diseases of the nervous system).


ORDER

New and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for residuals of a fracture of the right 5th metacarpal; the claim is reopened and allowed on the merits.

Service connection for residuals of a fracture of the right 5th metacarpal is granted.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


